 E. R. CARPENTER CO.273E. R. Carpenter Company, Inc. and InternationalUnion, United Automobile, Aerospace & Agri-cultural Implement Workers of America(UAW). Cases 9-CA-23173 and 9-CA-2353817 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 6 March 1987 Administrative Law JudgeFrank H. Itkin issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions1 and brief and hasdecided to affirm the judge's rulings, findings, andconclusions, to modify his remedy,2 and to adoptthe recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, E. R. Car-penter Company, Inc., Russellville, Kentucky, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.' In Its exceptions to the judge's decision, the Respondent argued thatemployee Barrow's activity in placing union literature on the windshieldsof employees' parked cars was illegal under a Kentucky criminal statuteand thus unprotected by the Act This exception is without merit. Wefind, in agreement with the judge, that Barrow's distribution clearly wasprotected by Sec. 7. See, e g, Baker Mfg. Ca, 218 NLRB 1295, 1298-1299 (1975), enfd 564 F 2d 95 (5th Cir 1977), F W. Woolworth Co., 216NLRB 945, 949-950 (1975), enfd 530 F 2d 1245 (5th Cir. 1976), certdenied 429 U.S. 1023 (1976). Assuming, without finding, that the statestatute is applicable to Barrow's conduct, its enforcement would conflictwith his exercise of rights guaranteed by Sec. 7. Accordingly, it wouldbe barred under the preemption doctrine See Brown v Hotel Employ-ees, 468 U.S. 491, 501-503 (1984) We find it unnecessary to rely on thejudge's analysis of the statute in affirming his decision.2 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S C • 6621Bruce H. Meiilish, Esq., for the General Counsel.John R. Costa, Esq., for the Respondent Employer.DECISIONFRANK H. ITKIN, Administrative Law Judge. Unfairlabor practice charges were filed by the Union in thisproceeding on June 2 and September 18, 1986. Anamended consolidated complaint issued on October 27,1986. A hearing was held in Russellville, Kentucky, onDecember 4, 1986.1 The General Counsel contended that' The complaint was amended at the hearing to delete par 6(a) SeeTr 5-6Respondent Employer had violated Section 8(a)(1) and(3) of the National Labor Relations Act by removingunion literature from the windshield of employee auto-mobiles in the employee, parking lot; by coercively inter-rogating employee Jeffrey Lee Barrow about placing theunion literature on the windshield; and by suspendingemployee Barrow for 3 days for placing the union litera-ture on the windshields. Respondent Employer deniedviolating the Act as alleged. On the entire record, in-cluding my observation of the demeanor of the wit-nesses, and after consideration of the briefs filed, I makethe followingFINDINGS OF FACTRespondent Employer is engaged in the manufactureand sale of polyurethane foam products. The Employerhas offices and plant facilities in Russellville, Kentucky,and is admittedly engaged in commerce as alleged. TheUnion is admittedly a labor organization as alleged.Jeffrey Lee Barrow, employed by Respondent, testi-fied that about November 1985 he enlisted the Union'sorganizational assistance at the Employer's Russellvilleplant; that he conducted union meetings among the em-ployees; and that he distributed literature on behalf ofthe Union. Barrow distributed union authorization cardsto his co-employees "out on the road in front of theplant and then out in the parking lot." Barrow also filedan unfair labor practice charge against the Employer forallegedly "harassing me because of my Union activities";however, this charge was dismissed.Subsequently, on May 7, 1986, Barrow assisted unionrepresentatives in distributing literature "in front of theplant." On the following morning, May 8, "just before"Barrow was scheduled to report to work on the firstshift, Barrow placed copies of General Counsel Exhibit 2"on windshields" of automobiles in the plant parking lot.General Counsel's Exhibit 2 includes a one-page leafletto "All Carpenter Employees" at Russellville from theUnion, a union authorization card, and an addressed-stamped envelope. Barrow's wife, Ella, also employed byRespondent, assisted him. Barrow, as he further testified,was attempting to place this literature "on all the cars ofthe third shift employees."2Later that morning, May 8, Barrow reported for workas scheduled. Nothing was said to him about his earlierunion activity. On the following day, May 9, shortlyafter the first morning break, Barrow had the followingconversation with Supervisor David Armstrong:Rumor had got back to me [Barrow] that he [Arm-strong] had been going around asking people to signa paper stating that they had seen me out there put-ting papers on windshields, soliciting or whatever,and I just asked him about it. . . [Armstrong] saidhe hadn't got anybody to sign nothing.However, subsequently, Production Manager AnthonySantagata and Supervisor Armstrong instructed Barrow2 Barrow explained that he determined which cars probably belongedto the some 200 third-shift employees because they had "dew on them"and therefore had been "parked there for awhile"284 NLRB No. 39 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto "get [his] tools and come with them." Barrow wastaken to the personnel office.Present in the personnel office were Plant ManagerJohn Meguiar, Production Manager Santagata, Supervi-sor Armstrong, and employee Barrow.3 Barrow testified:[Meguiar] told me that they had had some com-plaints of me being out in the parking lot puttinggarbage on employees' windshields . . . I told him[Meguiar] I didn't consider it garbage and he said,"well I do." [Meguiar] asked me if I knew this wassoliciting . . . and I didn't say anything, and hesaid, "did you know this is against Companypolicy", again, I didn't say anything. . . . [Meguiar]said, "were you doing this", I told him yes. He said,taking this all into consideration, they were going togive me three days [suspension] pending notificationof termination, for me to report back three dayslater. . . to see if I still had a job.Barrow reported back to work as instructed on May14. He then spoke with Plant Manager Meguiar. Meguiarexplained "that they were going to let me come back towork." Barrow asked "why I was given three days."Meguiar replied: "for infringing on the rights of . . . em-ployees." Barrow asked, "What about the solicitingpart." Meguiar insisted that "nobody was accusing[Barrow] of soliciting."Shirley Shoemake, previously employed by the Re-spondent, testified that she observed Personnel ManagerJames Grimes in the plant parking lot about 7:10 a.m. onthe morning in question. Grimes "came out to the park-ing lot and he looked around and he got the Union liter-ature off the windshield." Shoemake observed Grimestake this "information off of" about 12 automobiles. Theliterature was identified as General Counsel's Exhibit 2.Personnel Manager James Grimes testified that an em-ployee had complained to him about "notices beingplaced on employees' cars in the parking lot." Grimeswent out in the parking lot, "looked around," "did seethat there had been literature put on the cars," and thenassertedly left. He denied "removing any" of the litera-ture. When asked, "Did you touch any?", he replied, "Idon't think so." Grimes spoke with Plant Manager Me-guiar. On the following day, employee Barrow wasbrought to the office. There, Barrow was questioned byMeguiar about placing the notice "on employees' carsout in the parking lot." Barrow admitted that he haddone this. Barrow was given a "three-day suspensionpending discharge to give us a chance to look at thefacts." Later, management determined not to dischargeBarrow.4 Grimes explained that the Employer decidedthat Barrow could "return to work" "because we did notfeel that it was a malicious enough act to the cars [and]the sensitivity of the nature of the matter."Grimes was asked: "Have you ever disciplined em-ployees for touching or otherwise doing something to3 Barrow did not believe that Personnel Manager James Grimes wasalso present at this meeting4 According to Grimes, this would be Barrow's "fourth violation"within 12 months and, pursuant to the Employer's progressive disciplinepolicy, he could be terminatedsomebody else's car in the parking lot?" He recalled ter-minating employees where an employee "was caught let-ting the air out of another employee's tires" and whereemployees "admitted to putting shaving cream on an-other person's car." Grimes asserted that "Companypolicy with respect to allowing someone access to theCompany parking lot for purposes of putting notices onpeople's cars" is, "we do not allow them to do that."However, "this type of situation involving an employeeputting something on employees' cars, whether its Unionmaterial or any material, has [not] happened before atER. Carpenter Company." This was the "first inci-dent."5On cross-examination, Grimes acknowledged that "Mr.Meguiar said that they had complaints about Jeff puttinggarbage on peoples' cars." Grimes elsewhere claimedthat "I don't know the exact terminology." Grimes didnot "remember" whether Meguiar also said: "Do youknow this is soliciting?" Further, Grimes acknowledgedthat his company policy prohibiting this type of conductwas apparently not "published" or "printed anywhere."He stated: "Here again, I'm not for sure. I couldn't sayfor sure." And, as noted, Grimes agreed that "we'venever had it happen before."6Plant Manager John Meguiar testified that he had beeninformed that "Mr. Barrow had placed some literatureon the vehicles in our Company parking lot." Barrowwas bought to the personnel office. Barrow was ques-tioned and admitted to this conduct. Meguiar claimedthat he then referred to the union literature as "trash,"quoting his electrician's complaint that this "trash" hadbeen placed on automobiles. The parking area involvedis where 90 percent "of the people employed" at theEmployer's facility park their vehicles. According toMeguiar, "We refer to that as the employee parking lot."Some salaried and administrative personnel park therealso. Meguiar then told Borrow that "for disciplinaryaction we were giving him three days pending dischargefor that violation." Later,we decided though that it was not significantenough or major enough to terminate a person thathad the longevity with our Company that Jeff had.Meguiar denied telling Barrow that he was "violatingthe Company's no-solicitation no-distribution rules" "be-cause he hadn't violated that rule."75 Gnmes recalled once refusing an employee permission to put churchrevival notices on vehicles in the parking lot6 There is a proscription in the company employee handbook thatdeals with "damage to other peoples' property in the parking lot." And,as stated, employees were terminated for this type of misconductBarrow, however, admittedly did not damage "anybody's car"7 I credit the testimony of Barrow as recited above His testimony issubstantiated in large part by the acknowledgements of Grimes and Me-guiar. He impressed me as a reliable and forthright witness I also creditthe testimony of Shoemake She fully and candidly related what she hadobserved on the day in question Insofar as the testimony of Megmar andGrimes conflicts with the testimony of Barrow and Shoemake, I am per-suaded here that the testimony of the latter witnesses, as recited above, ismore complete, reliable, and trustworthy. The testimony of Megmar andGrimes was in part incomplete, contradictory, unclear, and evasive Inparticular, I do not believe Grimes' assertion that he did not remove theContinued E. R. CARPENTER CO.275DiscussionAn employee's right to distribute union literature innonworking areas during nonworking time is protectedunder Section 7 of the Act. See generally Our Way, Inc.,268 NLRB 394 (1983), and authorities cited. Consequent-ly, the Board has held that an employer interferes with,restrains, and coerces its employees in the exercise oftheir Section 7 rights, in violation of Section 8(a)(1) ofthe Act, by removing union leaflets from automobilesparked in the employees' parking lot. See generally Clin-ton Inn, 249 NLRB 198, 204 (1980), and cases cited.Moreover, an employer runs afoul of Section 8(a)(1) bycoercively interrogating employees about their protectedactivities. See generally Rossmore House, 269 NLRB1176 (1984), and cases cited. And, of course, where anemployer suspends or otherwise discriminates against anemployee because the employee had engaged in protect-ed activities, the employer also violates the proscriptionof Section 8(a)(3) of the Act.As the credible evidence of record shows, employeeBarrow enlisted the Union's organizational assistance atthe Employer's plant. Barrow thereafter conducted unionmeetings and distributed union literature and authoriza-tion cards to his co-employees. Barrow distributed unionauthorization cards "in front of the plant" and in "theparking lot." Barrow also filed an unfair labor practicecharge against the Employer for "harassing [him] be-cause of [his] Union activities." This charge was laterdismissed. Subsequently, Barrow and his wife, also anemployee, placed union literature on the windshields ofthe 200 automobiles which were parked in the "employ-ee lot." Personnel Manager Grimes was observed by anemployee removing some of this literature. On the fol-lowing morning, Barrow was instructed to "get [his]tools" and go to the personnel office. There, Plant Man-ager Meguiar faulted Barrow for "putting garbage onemployees' windshields." Meguiar pointedly asked if theemployee "knew this was soliciting" and "were youdoing this?" Barrow acknowledged that he had engagedin this conduct. Barrow was then given a 3-day suspen-sion "pending notification of termination." Later, man-agement determined not to discharge Barrow because itwas not "a malicious enough act" and because of "thesensitivity of the nature of the matter."Management initially claimed that Barrow was en-gaged in "soliciting." Later, management denied "accus-ing [Barrow] of soliciting" because admittedly Barrow"hadn't violated that rule." Elsewhere, managementclaimed that Barrow was violating a "Company policy."This "policy," at one point, was generally described as"with respect to allowing someone access to the Compa-ny's parking lot for purposes of putting notices on peo-ples cars." However, this "policy" was apparently never"published" or "printed anywhere" and, accordingly tothe Employer, "we've never had it happen before." Else-where, management shifted over to its printed and pub-lished "policy" that deals with "damage to other peoples'property in the parking lot." Barrow, however, admit-literature from parked vehicles, but somehow became aware of the con-tents of the literature Further, I find that Meguiar in fact referred to theunion literature as "garbage" when interrogating Barrowtedly did not damage "anybody's car." Elsewhere, man-agement attempted to justify its "policy" because the dis-tributed "would be considered debris in the parking lot."There is, however, nothing in this record to demonstratea promulgation of a policy by the Employer reasonablyaimed at preventing "litter." In fact, there is no suchwritten promulgation. Moreover, there is nothing in thisrecord to suggest that any of the Union's and Barrow'sprotected distributions resulted in "litter." Finally, man-agement shifted to the Kentucky Penal Code, Section.080 of Chapter 512. (See R. Exh. 1.) Chapter 512 gener-ally deals with "criminal damage to property." Section.080 provides:A person is guilty of unlawfully posting advertise-ments when, having no right to do so or any rea-sonable ground to believe he has such a right, heposts, paints or otherwise affixes to the property andanother person or to public property any advertise-ment, poster, notice or other matter. [Emphasisadded.]The Employer's argument that Barrow violated this stat-ute is without substance. Barrow did not "post," "paint,"or "otherwise affix" his leaflet to the property. Therewas no attachment. And, in any event, the Employernever even cited this statute to Barrow when it threat-ened him with discharge and gave him a 3-day suspen-sion.In short, I reject as pretextual and incredible manage-ment's shifting, unsubstantiated, and belated reasons forits conduct in dealing with employee Barrow's protecteddistribution. I am persuaded instead that the Employer,in an attempt to discourage employee union activities, re-moved the lawfully distributed leaflets from employees'cars; faulted employee Barrow for distributing this "gar-bage"; coercively interrogated him about his conduct;threatened him with discharge; and then discriminatorilygave him a 3-day suspension, in violation of Section8(a)(1) and (3) of the Act.8CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce as alleged.2.Charging Party Union is a labor organization as al-leged.3.The Respondent Employer violated Section 8(a)(1)and (3) of the Act by removing union literature from thewindshield of employee automobiles in the employeeparking lot; by coercively interrogating employeeBarrow about placing the union literature on the wind-shields; and by discriminatorily suspending employeeBarrow for 3 days because of his protected union activi-ties.4.The unfair labor practices found above affect com-merce as alleged.8 Under the circumstances, it is unnecessary for me to reach the pre-emption arguments of counsel with respect to the cited provisions of theKentucky Penal Code. As for the General Counsel's request for a reme-dial visitatorial clause here, this request is denied as inappropriate. 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDREMEDYTo remedy the unfair labor practices found above, Re-spondent Employer will be directed to cease and desistfrom engaging in such unlawful conduct or like and re-lated conduct and to post the attached notice. Respond-ent Employer will also be directed to make employeeBarrow whole for any loss of earnings he may have suf-fered by reason of the Employer's unlawful suspension,to be computed as prescribed in E W. Woolworth Co., 90NLRB 289 (1950), with interest as provided in FloridaSteel Corp., 231 NLRB 651 (1977). See generally IsisPlumbing Co., 138 NLRB 716 (1962). In addition, Re-spondent Employer will be directed to preserve andmake available to the Board, on request, all payrollrecords and reports and all other records necessary todetermine backpay under the terms of this Decision andOrder. Further, Respondent Employer will be directedto remove from its files any reference to the disciplinaryaction found unlawful herein in accordance with SterlingSugars, 261 NLRB 472 (1982).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 9ORDERThe Respondent, E. R. Carpenter Company, Inc., Rus-sellville, Kentucky, its officers, agents, successors, andassigns, shall1. Cease and desist from(a)Discouraging membership in International Union,United Automobile, Aerospace & Agricultural Imple-ment Workers of America (UAW), or any other labororganization, by discriminatorily suspending its employ-ees.(b)Removing union literature from the windshields ofemployees automobiles in the employee parking lot andcoercively interrogating employees about their protectedunion activities.(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purpose and policies of the National LaborRelations Act.(a)Make whole employee Barrow for all losses sus-tained as a result of its unlawful action, together with in-terest, as provided in this Decision and Order.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.9 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(c)Post at its facilities in Russellville, Kentucky,copies of the attached notice marked "Appendix."1•Copies of the notice, on forms provided by the RegionalDirector for Region 9, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply,10 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discourage membership in InternationalUnion, United Automobile, Aerospace & AgriculturalImplement Workers of America (UAW), or any otherlabor organization, by discriminatorily suspending ouremployees.WE WILL NOT remove union literature from the wind-shields of employee automobiles in the employee parkinglot.WE WILL NOT coercively interrogate our employeesabout their protected union activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights guaranteed in Section 7 of the NationalLabor Relations Act.WE WILL make whole employee Jeffrey Lee Barrowfor all losses sustained as a result of our unlawful actionin suspending him, together with interest, as provided inthe Board's Decision and Order.WE WILL remove from our files any reference to theunlawful suspension of employee Barrow, and WE WILLnotify him that this has been done and evidence of hisunlawful suspension will not be used as a basis for futurepersonnel action against himE. R. CARPENTER COMPANY, INC.